                                                                              JS-6


 1
 2
                                UNITED STATES DISTRICT COURT
 3
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
 4
                                      SOUTHERN DIVISION
 5
     KULWINDER SINGH,                                No. CV 19-1024-DOC (ASx)
 6
                  Petitioner,
 7
                        v.                           ORDER DISMISSING ACTION
 8                                                   [12]
   U.S. DEPARTMENT OF HOMELAND
 9 SECURITY, an agency of the United
   States Government; U.S. IMMIGRATION
10 AND CUSTOMS ENFORCEMENT, an                       Honorable David O. Carter
   agency of the United States Government;
11 TIMOTHY S. ROBBINS, Field Office
   Director, Immigration and Customs
12 Enforcement; and WILLIAM P. BARR,
   Attorney General of the United States,
13
               Respondents.
14
15
16
17
            The Court has considered the Stipulation of Dismissal without Prejudice the
18
     parties filed.
19
            THE COURT HEREBY ORDERS that this action, No. CV 19-001024-DOC
20
     (ASx), is dismissed in its entirety without prejudice, with each party to bear its own costs
21
     and fees, including attorney fees.
22
23
            DATED: July 9, 2019
24
25
26
27                                    HONORABLE DAVID O. CARTER
                                      UNITED STATES DISTRICT JUDGE
28
